DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 1, 15, and 16 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C 101, set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claim 16 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 recites “a computer program product having a computer readable medium” in lines 1-2.  The specification describes a file format installable in a computer or executable by the computer and is supplied by being recorded on a computer-readable recording medium, such as a CD-ROM, flexible disk, CD-R, or digital versatile disk (DVD) (see the Specification, pg. 19, lines 1-5.  One skilled in the art would understand the claimed “computer-readable medium” to include a transitory signal based on the above description in the specification because the description is open-ended and does not exclude other media from the claim.  Such a claim for a computer readable medium including a transitory signal is not considered to be directed to statutory subject matter.  Therefore, claim 16 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


IV.	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “a generation unit configured to generate input data with which an error between a value output from each of one or more target nodes and a preset aimed value is equal to or less than a preset value, the target nodes being in a target layer of a plurality of layers included in a first neural network” in lines 4-9.  
Firstly, it is unclear how the input data is generated because the limitation does not particularly point out whether the “value output from each of one or more target nodes” and the “preset aimed value” are received by the generation unit and used to generate the claimed “input data”.
Secondly, it is unclear how the phrase “with which an error between a value output from each of one or more target nodes and a preset aimed value is equal to or less than a preset value” relates to the input data.  
Claim 1 recites “a training unit configured to train a second neural network differing from the first neural network by using training data including a set of the input data and the output data” in lines 13-16.  It is unclear what is included in the training data because the claim does not adequate distinguish between the “input data” of line 4 and the “output data” of line 10.  The claim recites “an inference unit configured to generate output data by causing the input data to propagate in a forward direction of the first neural network” in lines 10-12 but is unclear how propagating the input data in a forward direction changes the input data.
The above limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-14 are dependent on claim 1 and are rejected for being indefinite under 35 U.S.C. 112(b) for the reasons given above regarding claim 1.
Claims 15 and 16 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 15 and 16 are rejected for the same reasons given above regarding claim 1.

Conclusion
V.	The closet prior art found is Fukuda et al. (US 2020/0034703 A1) and Meyer et al. (US 2018/0293710 A1).
Fukuda et al. Pub. No.: US 2020/0034703 A1 discloses training of student neural networks with teach neural networks including an apparatus for training a student neural network using outputs from a teach neural network (see paragraphs [0015] and Fig. 1), wherein input data is input into the teacher neural network, output data of the teacher neural network is compared to corresponding correct training data, and a plurality of weights between nodes in the teacher neural network are adjusted based on the comparison (see paragraph [0038]), and wherein the student neural network is trained by the teacher neural network (see paragraph [0049]) in such a way that errors between output generated by the student neural network in response to receiving the teacher input data and the output generated by the teacher neural network in response to receiving the same teacher input data, is minimized (see paragraph [0050]).
Meyer et al. Pub. No.: US 2018/0293710 A1 discloses de-noising images using machine learning including a neural network organized in layers including an input layer, one or more hidden layers, and an output layer (see paragraph [0035] and Fig. 2), wherein data flows from input layer to the output layer through one or more hidden layers (see paragraph [0035] and Fig. 2), and wherein back propagation is used as a learning rule for neural network learning allowing for a supervised learning process that occurs each time a network is presented with new data through a forward flow of the neural network (see paragraph [0037]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 20, 2022